Citation Nr: 1746865	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  09-40 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska



THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a bilateral knee disability.

2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1983 to January 1994.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction has since been transferred to the RO in Anchorage, Alaska.

In November 2011, the Board remanded the Veteran's appeal with instruction to obtain relevant records and to provide a VA examination of the Veteran's lumbar spine and addressing unemployability.  The appropriate steps were taken to obtain relevant records, and a VA examination was provided in July 2015.  The Board is therefore satisfied that the instructions in its November 2011 remand have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A lumbar spine disability is related to service-connected bilateral knee disabilities.

2.  The Veteran maintains substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability, to include as secondary to a bilateral knee disability, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).



2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With respect to the claim of entitlement to service connection for a lumbar spine disability, because the claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.  With respect to his TDIU claim, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Lumbar Spine Disability

The Veteran claims service connection for a lumbar spine disability as secondary to his bilateral knee disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records reflect that in June 1993 the Veteran reported two days of low back pain.  In a November 1993 report of medical history prior to separation the Veteran denied having ever experienced recurrent back pain, and no abnormality was noted at his January 1994 separation examination.

In his September 2007 claim the Veteran reported that his knee pain was starting to bother his lower back.  

A January 2009 private chiropractic report indicates that he has reported pain in the lower back area, which began gradually, with gluteal discomfort, stiffness, and pain.  He was diagnosed with lumbar myofascitis with lumbalgia and lumbar spondylosis.  An attached record indicates treatment occurring in December 2008.  The chiropractor gave a detailed opinion explaining how it was very probable that walking and running on the Veteran's injured knees caused his degenerative arthritis of the lower back through a biomechanical static chain. 

VA treatment records include a February 2009 note which refers to an x-ray from the prior year indicating slight spondylosis.

The Veteran underwent a VA examination in April 2009.  He reported onset of low back pain in 2006 with no specific trauma or injury.  X-rays showed very slight spondylosis with an otherwise unremarkable lumbar spine.  The examiner opined that the Veteran's spondylosis was unrelated to his knee disabilities.  This opinion was based on the rationale that the spondylosis was only slight with no significant interval changes in the last year.  The examiner explained that if the knees were causing low back spondylosis or chronic back pain, they would continue to cause changes in the intervening time.

In a statement submitted with his October 2009 substantive appeal, the Veteran explained that the lack of treatment records for his back was due to the expense of local treatment and the back pain involved in driving two and a half hours to the nearest VA medical center.  He further stated that he had been told that there was no further treatment to relieve his back pain.  He reported that there was a kinetic chain starting with his knees and progressing upwards to cause his back problems which make it difficult for him to sleep.


VA treatment records reflect that in December 2009 the Veteran reported chronic low back discomfort and requested physical therapy.  He reported back pain again in February 2010 when he began physical therapy.  He reported to the emergency room with intense worsening back pain in March 2010.  X-rays revealed mild degenerative joint disease with no change compared to prior x-rays.  His physical therapist noted an altered gait due to his knee disabilities. 

In January 2010 and May 2011 statements, the Veteran's representative argued that the April 2009 VA examination was inadequate in that it failed to address the January 2009 private chiropractor opinion.

VA treatment records reflect that a February 2011 CT-scan showed degenerative disc disease with some hypertrophic endplate breaking and strong suspicion of nucleus pulposus protrusion.  At an August 2011 back consultation the Veteran's gait was noted as normal.  A September 2011 MRI showed a paracentral left side disc protrusion contacting the left S1 nerve root.  He was diagnosed with broad-based disc protrusion with nerve impingement.  He underwent a nerve block injection in February 2012.  In March 2012 he reported pain and discomfort in his low back for about two years.  In October 2012 he reported that walking on concrete all day as a corrections officer increased his low back pain.  An x-ray showed very minimal degenerative change and was otherwise unremarkable.  He was diagnosed with discogenic low back pain.  In December 2012 he reported intense back pain over the prior two days.  He was prescribed medication.  In January 2013 he was diagnosed with an acute lumbar spasm.  An MRI showed no pressure on nerve roots and his physician determined that it was a soft tissue spasm or strain.  

The Veteran underwent another VA examination in June 2015.  He was diagnosed with degenerative arthritis of the spine.  The examiner opined that his lumbar spine disability was less likely than not proximately due to or the result of his service-connected disabilities.  This opinion was based on the rationale that between his current age, minimal degenerative arthritis of the knees, normal gait and stance, and no loss of work, it was less likely than not that old knee trauma had caused aggravation of age-related degenerative joint disease and degenerative disc disease.

VA treatment records reflect that in June 2015 the Veteran again reported chronic low back pain.  In December 2016, he again reported lumbar disc pain for several years managed by electrical stimulation.

In a September 2017 informal hearing presentation, the Veteran's representative argued that the appeal should be remanded to obtain records of a March 2012 nerve conduction study.

The Board finds that the evidence is at least in equipoise as to whether the Veteran's lumbar spine disability is related to his bilateral knee disabilities.  Neither of the two VA examinations of record makes any reference to the January 2009 opinion provided by the Veteran's private chiropractor.  This opinion offers detailed reasoning on how the altered gait resulting from the Veteran's knee disabilities can have caused the lumbar spine disability.  Indeed, the June 2015 opinion in part is based on the Veteran having a normal gait, but a review of his physical therapy records makes clear that this has not always been the case.  Furthermore, the June 2015 analysis refers to the knee disabilities as "old knee trauma," as though the conditions had resolved.  In fact, the Veteran underwent total knee replacement surgery less than a year after the opinion was offered.  The record is clear that the Veteran's knee disabilities had been causing problems over a period of decades, and the snapshot of lack of sick leave to which the examiner refers is not sufficient to rebut the January 2009 private opinion.  For these reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran's lumbar spine disability is related to his bilateral knee disabilities, and service connection is therefore granted.

TDIU

The Veteran seeks TDIU.  He contends that his service-connected disabilities, when considered in combination, render him unemployable.


Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability or combination of service-connected disabilities is rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).  Even if a veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the veteran does not meet the percentage evaluation requirements under 4.16(a), he still may be deemed totally disabled on an extraschedular basis under  38 C.F.R. § 4.16(b) when the evidence nonetheless indicates that the veteran is unemployable by reason of his service-connected disabilities.  Under such circumstance the matter is referred to the Director of the Compensation and Pension Service ("Director") for consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Extraschedular TDIU consideration requires contemplation of the following factors:  severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  Although the Board does not have the authority to award an extraschedular TDIU prior to referral to the Director, the Board has jurisdiction to review and award extraschedular ratings in claims that have been denied by the Director.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In his February 2012 TDIU application, the Veteran stated that his lower back and knee disabilities began to affect his full-time employment in May 2010.  He reported that he had last worked full-time in January 2012 and that he became too disabled to work in May 2012.  (For the latter, it is unclear what the Veteran meant by stating a date in the future.)

VA treatment records reflect that in March 2012 the Veteran reported that he was currently unemployed, that he previously worked in construction, and most recent worked part-time as a math tutor at a school.  He stated that he was going to begin looking for employment the following week.  By October 2012 he reported back pain due to walking on concrete while employed at a correctional center.  He stated that he began work there in September 2012.

At his June 2015 VA examination, the Veteran reported that due to his pain he was moved from floor duty as a correctional officer to sedentary booking officer duty for much of one shift.  He denied having to use sick leave in the prior year due to his low back pain.  He reported that he had his current position for three years.

Private treatment records from February 2016 noted that the Veteran was still employed at the same correctional facility.

The Board finds that the Veteran is able to maintain substantially gainful occupation.  His treatment records indicate that he has maintained steady employment with a corrections facility.  The Board notes that the Veteran has not specifically claimed a TDIU, but rather in its November 2011 decision the Board took his claim as implied, based wholly on his unemployment at the time of his April 2009 VA examination.  At this examination, he reported that he was currently unemployed due to lack of work, but he was also concerned that he would not be able to perform a job due to his disabilities.  The Veteran submitted a TDIU application in February 2012 because he was instructed to by VA per the November 2011 remand.  At that time he was again unemployed, but he had been employed in the interim since April 2009, and several months later he would find a job that he has successfully worked since.  For these reasons, the Board finds that the Veteran is able to maintain substantially gainful occupation, and a TDIU is therefore denied.



ORDER

Service connection for a lumbar spine disability, to include as secondary to a bilateral knee disability, is granted.

A TDIU is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


